Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a laser light source control unit configured to control the laser light source so as to cause the laser light to be outputted continuously or quasi-continuously for a time longer than a period of vibration generated in the inspection object; a phase shifter configured to shift a phase of either the reflected laser light or the reference laser light; an integrated intensity determination unit configured to make the phase shifter shift the phase into three or more different phases and obtain integrated intensity obtained by integrating the intensity of the interference light for each point over an integration time longer than a period of the vibration in the three or more phases; an interference degree distribution generation unit configured to obtain a distribution of a degree of interference based on the integrated intensity obtained in claim 8; “The defect detection device as recited in claim 8, wherein a display unit configured to display information based on the distribution of the degree of interference in the measurement region is provided, instead of the defect detection unit or together with the defect detection unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claims 1-11 are allowed.


As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “generating integrated intensity for a plurality of points in the measurement region three or more times by shifting a phase of either reflected laser of the laser light reflected in the measurement region or reference laser light emitted from the laser light source, the integrated intensity being obtained by integrating intensity of interference light in which the reflected laser light and the reference laser light interfere over an integration time longer than the period of the vibration; and obtaining a distribution of a degree of interference from respective integrated intensities obtained in three or more phases for each point of the plurality of points in the measurement region and detecting a defect in the measurement region based on the distribution of the degree of interference” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an interferometer configured to generate interference light in which reflected laser light of the laser light reflected in the measurement region and reference laser light emitted from the laser light source interfere; an integrated intensity determination unit configured to make the phase shifter shift the phase into three or more different phases and obtain integrated intensity obtained by integrating the intensity of the interference light for each point over an integration time longer than a period of the vibration in the three or more phases; an interference degree distribution 

Endo et al. only teaches: FIG. 1 shows an example of a configuration of a wavefront splitting type fringe scanning laser interference measuring device. In this example, there is shown a method in which a biprism 5 which is a wavefront splitting element is moved, thereby to change the relative positional relationship between a sample image and interference fringes. A beam emitted from a coherent beam source (a laser in this case) 1 is converted to a parallel light by collimator lenses 2 and 3, and irradiated to a sample 10. When the sample 10 is small…¶0018; a consideration will be given to the case where the laser light B of the reference wave 13 has been slightly advanced in phase. The wavefronts have moved to the positions respectively indicated by broken lines 131′, 132′, and each of the wavefronts crosses the different portion of the object wave 12. Accordingly, the resulting interference fringes are shifted as indicated by a broken curved line 22…¶0025.

Claims 2-7 and 9-11 are allowable due to their dependencies. 
The closest references, Endo et al and Yamaba et al. (US 6295131 B1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886